Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Applicant’s election without traverse of Species I in the reply filed on 12/15/2021 is acknowledged.
Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive.
Applicant argues that Chockalingam, Molina or Kwon teaches the newly amended feature to claim 1.  Examiner believes that Kwan teaches this amended feature for reasons noted in the new rejections provided below.  In particular, examiner believes paragraph 124 to teach at least one action (alerting operator) that would be performed in response to determining a network performance metric such as the call/drop ratio noted in earlier paragraphs.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0059007 (Chockalingam) in view of US 2016/0277926 (Molina et al.) in view of US 2016/0381580 (Kwan).
As to claim 1, Chockalingam teaches a method for providing Mobility Management Entity (MME) adaptive selection, comprising: 
initializing a health checkup algorithm at an eNodeB (eNodeB + test manager for monitoring MME performance.  eNodeB also records event logs during testing/interruption periods) for each MME connected (multiple MMEs serve the eNodeBs and each would be tested, see paragraph 34) to as per configuration values (see paragraphs 22, 26, 28 and 35
starting a health check timer for each MME (see paragraphs 30-32, interruption lasts for a time period, such as 5 seconds); 
continuing with an Initial Attach procedure for incoming calls based on SAE- Temporary Mobile Subscriber Id (S-TMSI), (Globally Unique MME Identifier) GUMMEI, or capacity/load balancing considerations (see paragraph 32, 34 and 46, before and after a given interruption period, regular communications between eNodeB and MME established such that calls may be handled based on overload results gotten during the interruption periods); 
on every UE attach attempt, incrementing a total calls count; and on every S1 Error Indication/ no response from an ME, incrementing a total fail calls count (see paragraphs 25, 26 and 29, a number of communication sessions are initiated through a given MME and number of dropped sessions determined. As part of this process the S1 interface between eNodeB and MME also monitored so that dropped sessions resulting communications here would also be tallied).
What is lacking is the S1 error indication being an S1 ap error indication.
In analogous art, Molina teaches the use of S1AP between an eNB and MME (see Molina, paragraph 23).  In combination with Chockalingam this would render tallying S1AP drops between the MME and eNodeB as a dropped session as well.
It would have been obvious to apply this teaching of Molina into Chockalingam so as to conform to the 3GPP TS 36.413 standard used by both references (see paragraph 25 of Chockalingam and paragraph 23 of Molina).
What is further lacking from Chockalingam calculating a failed calls/total calls ratio; and performing an action based on the failed calls/total calls ratio.
In analogous art, Kwan teaches calculating a call drop (~failed calls) rate/ratio determined based on total calls and dropped calls, and performing network monitoring such as alerting an operator (see Kwan, paragraphs 31, 58, 90, 91, 123 and 124).
It would have been obvious to apply this teaching of Kwan into Chockalingam so as to provide for a metric that measures the relative failure of calls (and not just a less informative discrete figure agnostic to call volume).
As to claim 2, Chockalingam further teaches determining when the health check timer for an MME expires (see paragraph 32, the predefined time for a given interruption is monitored for expiration).
As to claim 4, Kwan cited teachings further teach determining if the failed calls/total calls value meets a high threshold (see Kwan, paragraphs 123 and 124).
It would have been obvious to apply this teaching of Kwan into Chockalingam so as to provide for even more detailed analysis of network performance.
As to claim 6, Kwan cited teachings further teach when the failed calls/total calls value does not meet the high threshold, then determining if the value meets a low threshold (see Kwan, paragraphs 123 and 124).
It would have been obvious to apply this teaching of Kwan into Chockalingam so as to provide for even more detailed analysis of network performance.
Allowable Subject Matter
Claims 5 and 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892.  The examiner can normally be reached on 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAZDA SABOURI/Primary Examiner, Art Unit 2641